EXHIBIT 10.54

SUNPOWER CORPORATION
EXECUTIVE QUARTERLY
KEY INITIATIVE BONUS PLAN
(Amended and Restated February 19, 2012)


Article 1
- Executive KI Plan Objective



1.1
The objective of this Executive Quarterly Key Initiative Bonus Plan (“Executive
KI Plan”) is to provide incentives to key employees of SunPower Corporation and
its subsidiaries (collectively, the “Company”) based on the Company's profit
before tax, quarterly company milestones and an individual's performance against
set individual key initiatives (“KIs”). The Executive KI Plan shall be
administered by the Compensation Committee appointed by the Board of Directors
of SunPower Corporation.



Article 2
- Effective Date



2.1
This quarterly program will be effective as of January 1, 2013. “Plan Periods”
under the Executive KI Plan will correspond to the fiscal quarters of the
Company.

 
Article 3
- Eligibility for Executive KI Plan Participation



3.1
All executive officers of the Company, as well as any other key employees
approved by the Compensation Committee of the Board of Directors, shall
participate in the Executive KI Plan. Participation will generally be limited to
the CEO and executive direct reports.

 
Article 4
- Target Bonus Percentages and Calculations



4.1
Executive KI Target Bonus Percentages. Each Executive KI Plan participant will
be allocated a KI target bonus expressed as a percentage of his or her base
salary. KI target bonus percentages are set by the Compensation Committee. The
Compensation Committee may, in its discretion, set maximum caps on the payout
amount for KI bonuses. The Compensation Committee may delegate establishing KI
target bonus percentages to officers of the Company; provided that executive
officer KI target bonus percentages must be approved by the Compensation
Committee.



4.2
Executive KI Plan Components.

 
(i)
Quarterly KI Score. At the start of each quarter the participant will formulate
with his or her supervisor a list of key initiatives for such quarter. Each
initiative will be allocated a certain number of points, and the quarterly
scorecard shall total 100 points. Following each quarter the participant's
supervisor will score the participant's achievement of key initiatives
(expressed as a percentage).








 
Page 1 of 5
Company Confidential

--------------------------------------------------------------------------------




(ii)
Company Milestone Score. With respect to each quarter the Board of Directors
will establish quarterly company milestones for such quarter. Each company
milestone will be allocated a certain number of points. Following each quarter,
the executive officers of the Company will score the achievement of company
milestones (expressed as a percentage).



(iii)
PBT Score. At the start of the quarter the executive officers will establish an
internal profit before tax financial target for the Company (“Target PBT”),
including minimum and maximum PBT levels for the quarter. Following the quarter,
the actual profit before tax will be determined (“Actual PBT”), including
minimum and maximum PBT levels for the quarter. Following the quarter, the
actual profit before tax will be determined (“Actual PBT”).

 
4.3
Quarterly bonuses under this Executive KI Plan are based on a combination of
(a) the participant's number of points achieved on his or her key initiative
scorecard for the quarter (expressed as a percentage), (b) the percentage of
company milestones achieved for the quarter and (c) the Actual PBT for such
quarter. In particular, the bonus payout is calculated as follows:



(i)
For each quarter:

a.
If the company milestone score is equal to or less than 60%, no KI bonus will be
calculated for the quarter.

b.
If the company milestone score is greater than 60% and equal to or less than
80%, KI bonus for the quarter will be multiplied by a factor of 50%.

c.
If the company milestone score is greater than 80%, KI bonus for the quarter
will be multiplied by a factor of 100%.



(ii)
The PBT factor is calculated as follows:

a.
If the Actual PBT is less than minimum performance level, no KI bonus payout
will be made for that quarter.

b.
If the Actual PBT is equal to or greater than the minimum but less than the
Target PBT, KI bonus will be paid if the milestone condition is met as set forth
above.

c.
If the Actual PBT is between the Target PBT and the maximum performance level,
and the milestone condition is met as set forth above is met, KI bonus will be
multiplied by an adjustment factor between 100% and 125%, based on a
straight-line proration between target and the maximum achievement. Note that
adjustment factor will be above 100% only if Actual PBT result is greater than
zero.

For example, Actual PBT is between the minimum and Target PBT performance
levels:
Company milestone score is greater than 80%: if an individual has a $100,000
base salary, 20% KI target bonus and a KI score of 80%, he/she would receive a
quarterly bonus of 100,000 x ¼ x 20% x 80%.
Company milestone score is greater than 60% and equal to or less than 80%: if an
individual has a $100,000 base salary, 20% KI target

 
Page 2 of 5
Company Confidential

--------------------------------------------------------------------------------




bonus and a KI score of 80%, he/she would receive a quarterly bonus of (100,000
x ¼ x 20% x80%)x50%.
d.
When the quarterly KI bonus is prorated and paid above 100%, it is subject to a
maximum cap of 125%. The Board reserves the right to reduce payments above 100%
of target, should the sum of payments above target for all eligible employees
become a material portion of the Actual PBT achieved by the Company.

Article 5
- Effect of Base Salary on Target Bonus Adjustments.

5.1
Payout calculations under the Executive KI Plan will be based on the plan
participant's base salary at the end of the quarter being measured.

5.2
In the event a participant's KI target bonus percentage is changed during the
quarter, the participant's KI payout for the quarter shall be based on the KI
target bonus in effect at the end of that quarter.

Article 6
- KI Achievement

6.1
KI attainment for the completed quarter and proposed KI for the next quarter are
reviewed at the end of each quarter no later than the third Friday of the first
month of the quarter.

6.2
In setting KIs, a 0% threshold may be defined for each KI. This threshold, which
could be timing and/or deliverable-based, is a point at which a KI score starts
to be earned. If a participant does not reach/complete the minimum threshold,
such KI will be scored 0% (zero). Progress beyond the threshold earns the
participant a pro-rated score up to 110%. The score for a particular KI item
cannot exceed 110%. Scoring greater than 100% for a KI item is usually limited
to numeric or quantitative goals.

6.3
The Chief Executive Officer's quarterly KI score is the actual company milestone
score for such quarter.

Article 7
- Eligibility for Payment

7.1
Employment: To be eligible for any portion of the bonus payment, the participant
must be employed by the Company at the scheduled payment date. A participant who
terminates employment prior to the payment date will be ineligible for any and
all bonuses not yet paid, except as otherwise provided in this article or any
separate agreement approved by the Compensation Committee.

7.2
New Hires: New Hires shall be eligible to participate in the bonus program
starting the first complete month of work, i.e. if they start the first business
day of the month, they will be eligible to participate that month; otherwise,
they will begin participation the following month.




 
Page 3 of 5
Company Confidential

--------------------------------------------------------------------------------




7.3
Disability: If a participant is unable to perform the essential functions of his
or her job with or without a reasonable accommodation and is eligible to receive
disability benefits under the standards used by the Company's disability benefit
plan, the participant will receive a bonus calculated as follows: the quarter in
which the disability begins will be considered a completed quarter and the KI
bonus for that quarter will be paid as though KI attainment was 100%. If/when
the participant returns from disability leave, participation will be handled as
outlined in section 7.2 above.

7.4
Retirement: If a participant retires, i.e. permanent termination of employment
with the Company in accordance with the Company's retirement policies, the
participant will receive a bonus calculated as follows: the quarter in which the
retirement begins will be considered a completed quarter and the KI bonus for
that quarter will be paid as though KI attainment was 100%. Thereafter,
quarterly participation ceases.

7.5
Death: If a participant dies, awards will be paid to the beneficiary designated
by the participant or, if no such designation has been made, to the persons
entitled thereto as determined by a court of competent jurisdiction. The bonus
will be calculated as follows: the quarter in which death occurred will be
considered a completed quarter and the KI bonus for that quarter will be paid as
though KI attainment was 100%. Thereafter, quarterly participation ceases.

7.6
Lay-off: If a participant is terminated by lay-off during a Plan Period, the
quarter in which the lay-off occurred will be considered a completed quarter and
the KI bonus for that quarter will be paid as though KI attainment was 100%.
Thereafter, quarterly participation ceases.

7.7
No bonus will be paid to employees who are terminated for cause.

7.8
All qualified bonus payments including future scheduled payments pursuant to
Sections 7.3, 7.4, 7.5, and 7.6 will be paid in a lump sum.

7.9
The Chief Executive Officer reserves the right to reduce the bonus award of a
participant on a pro-rata basis to reflect a participant's leave of absence
during the applicable Plan Period.

Article 8
- Miscellaneous

8.1
Unless as defined in article 8.4, no right or interest in this Executive KI Plan
is transferable or assignable except by will or laws of descent and
distribution.

8.2
Participation in this Executive KI Plan does not guarantee any right to
continued employment with the Company.

8.3
Participation in the Executive KI Plan in a particular Plan Period is not a
guarantee to participate in subsequent Plan Periods.




 
Page 4 of 5
Company Confidential

--------------------------------------------------------------------------------




8.4
Management reserves the right to discontinue participation of any participant in
this Executive KI Plan, at any time, and for whatever reasons.

8.5
This Executive KI Plan is unfunded and the Company does not intend to set up a
sinking fund. Consequently, payments arising out of bonus earned shall be paid
out of the Company's general assets. Accounts recognized by the Company for book
purposes are not an indication of funds set aside for payment. Executive KI Plan
participants are considered as general creditors of the Company and the
obligation of the Company is purely contractual and is not secured by any
particular Company asset.

8.6
The provision of this Executive KI Plan shall not limit the ability of the
Compensation Committee (or its designees) to modify said Executive KI Plan, or
adopt such other plans on matters of compensation, bonus or incentive, which in
its own judgment it deems proper, at any time.








 
Page 5 of 5
Company Confidential